                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    VINCENT J. SANCHEZ,                                  No. 4:18-CV-02110

                 Plaintiff,                              (Judge Brann)

         v.                                              (Magistrate Judge Carlson)

    SCI-CAMP HILL,

                 Defendant.

                                            ORDER

                                       JANUARY 31, 2019

        On January 11, 2019, Magistrate Judge Martin C. Carlson issued a Report and

Recommendation1 recommending that this Court dismiss Plaintiff’s Complaint.2 No

timely objections were filed to this Report and Recommendation, and this Court has

reviewed it and found no clear error on the face of the record.3

        Therefore, IT IS HEREBY ORDERED that the Report and Recommendation of

Magistrate Judge Martin C. Carlson, ECF No. 19, is ADOPTED IN ITS ENTIRETY,

and Plaintiff’s Complaint, ECF No. 2, is DISMISSED WITH PREJUDICE. The Clerk

of Court is directed to close this case.

                                                     BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge

1
     ECF No. 19.
2
     ECF No. 2.
3
     Univac Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010).
